DETAILED ACTION
Claims 21-40 are pending.  Claims 1-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 2/22/22, have been fully considered but are not persuasive.
Applicant’s arguments are moot in view of the newly cited reference, Rowitch.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication No. 20140173013 (hereinafter Liu) in view of Rowitch et al. U.S. Patent Publication No. 20100141470 (hereinafter Rowitch) and further in view of Barton et al. U.S. Patent Publication No. 20150163945 (hereinafter Barton).
Regarding claim 21, Liu teaches a secondary unit for use in a system [0011 — The communication network includes a master device and multiple slave devices (secondary units)], the secondary unit comprising: 

wherein the secondary unit is configured to: 
receive a first command from a primary unit, the first command comprising an instruction to reply during a time window [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0019 — the master device requests for the respective unique identification data of all the slave devices. The slave devices return their unique identification data within a predetermined period designated by the master device; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, the master device 210 designates a predetermined period, within which the slave devices 220B and 220 may randomly return their unique identification data to the master device 210]; 

and 
send a reply communication to the primary unit within the determined time window, the reply communication indicating the unique unit number of the secondary unit [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0028-0031, Figs. 1-2 — The master device 210 sequentially sends out request instructions having the column "Slave Address" in values of 2 to 255. Similarly, in FIG. 2B, when the master device 210 sends out the request instruction with the column "Slave Address" of "5", the slave devices 220B and 220D 
But Liu fails to clearly specify a secondary unit for use in a heating ventilation and air conditioning (HVAC) system, the secondary unit comprising a refrigeration component, a command comprising instructions for selecting a time slot within the time window, determining the time slot within the time window, the time slot determined based on a unique unit number of the secondary unit and the received instructions for selecting the time slot within the time window; and sending a communication to the primary unit within the determined time slot.
However, Rowitch teaches a command comprising instructions for selecting a time slot within the time window [0006 — Various implementations of the invention include techniques for refreshing data that use pseudorandomly placed times for making refresh requests. In one example, a device designates a time period that is divided into a number of slots; 0021-0024, Fig. 3 — the randomization interval is divided into N slots; 0034-0035 — The pseudorandom time offset can be generated in any of a variety of ways… a uniform pseudorandom number generator provides the integer number R (described above) between 0 and 149. Since the number is pseudorandomly generated, according to a uniform distribution, the chance that it will fall in a given slot of the 150 slots  is approximately 1:150…  to provide substantially uniformly distributed refresh requests, the seeds provided to the random number generators of various devices should have negligible correlation from one device to another. One way to achieve negligible correlation… is to use the phones' Electronic Serial Numbers (ESNs) in generating the seeds; 0039-0040 —  an application that automatically and periodically (first, second, etc.) synchronizes with a network … an MS connects to a PDE to get its first download of ephemeris, and the PDE (or other server in the network) calculates and provides the MS (secondary unit) 
Liu and Rowitch are analogous art.  They relate to network communication systems, including configuring timing for such systems and are pertinent to the problem being solved.

One of ordinary skill in the art would have been motivated to do this modification in order to avoid overloading the system and to minimize collisions, as suggested by Rowitch [0005-0006, 0035, 0040].  
But the combination of Liu and Rowitch fails to clearly specify a secondary unit for use in a heating ventilation and air conditioning (HVAC) system, the secondary unit comprising a refrigeration component.
However, Barton teaches a secondary unit for use in a heating ventilation and air conditioning (HVAC) system, the secondary unit comprising a refrigeration component and a 15controller [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 (primary unit) over the second network 58; 0113-0114, Fig. 3 — HVAC controller 18 may include a processor; 0102, Fig. 1 — when a cool call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. air conditioning unit) may be activated to supply cooled air to one or more rooms and/or zones 
Liu, Rowitch and Barton are analogous art.  They relate to network communication systems, including configuring such systems [Barton, 0381].  Further, Barton relates to HVAC systems and Liu, Rowitch and Barton are pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu and Rowitch, by incorporating the above limitations, as taught by Barton.  
One of ordinary skill in the art would have been motivated to do this modification to enable management of separate HVAC components that include a refrigeration component required for cooling/air conditioning to function, including remotely, as suggested by Barton [0108, Fig. 2].  In addition, it would have been obvious to combine the known network communication system of Liu and Rowitch with the HVAC system of Barton to achieve the predictable result of a networked HVAC system with automated address assignment and reduced communication overload and collisions.
Regarding claim 22, the combination of Liu, Rowitch and Barton teaches all the limitations of the base claims as outlined above.  
Further, Liu teaches the secondary unit further configured to: 
receive an assignment communication from the primary unit, the assignment communication indicating the address that the primary unit has assigned to the secondary unit based at least in 
save the address that the primary unit has assigned to the secondary unit [0049, Fig. 2 — the collision address group includes the address 5 (stored in the slave devices 220B and 220D; 0083 — master device is capable of communicating with each of the slave devices according to an address stored in each of the slave devices (secondary unit)].
Regarding claim 23, the combination of Liu, Rowitch and Barton teaches all the limitations of the base claims as outlined above.
Further, Liu teaches the secondary unit further configured to: 
receive a configuration from the primary unit; determine whether the configuration received from the primary unit is addressed to the address that the primary unit has assigned to the secondary unit; and in response to determining that the configuration is addressed to the address that the primary unit has assigned to the secondary unit, use the configuration [0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, the master device 210 designates a predetermined period; 0045 — the anti-collision instruction sent out by the master device 210 includes the designated addresses, and only the address-collided slave devices matching the addresses return data; 0060-0061 — As shown in FIG. 3, in step 310, a master device enables an anti-collision function of all slave devices in the communication network. More specifically, the 
Further, Barton teaches that secondary unit further configured to: 
receive an HVAC-related configuration from the primary unit [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 (primary unit) over the second network 58; 0294 — one or more of the configuration parameters may include the home WiFi network name (Service Set Identifier--SSID) and/or password. In some cases, one or more of the configuration parameters may include an address, ID and/or password for connecting to a remote monitoring server 90; 0381 — The MAC address and CRC code are unique identifiers that may be used by the web service 1550 to identify the HVAC controller 18 on the building's wireless network 1538]; and  
20in response to determining that the HVAC-related configuration is addressed to the address, use the HVAC-related configuration to perform an HVAC-related operation [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu, Rowitch and Barton, by incorporating the above limitations, as taught by Barton.  
One of ordinary skill in the art would have been motivated to do this modification to utilize network addressing to actually control the HVAC system to control the comfort level in a structure, as suggested by Barton [0002, 0102-0109, Fig. 1, 0294, 0381].
Regarding claim 24, the combination of Liu, Rowitch and Barton teaches all the limitations of the base claims as outlined above.
Further, Liu teaches the secondary unit further configured to: 

Further, Barton teaches that secondary unit further configured to: 
receive an HVAC-related configuration from the primary unit [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the 
20in response to determining that the HVAC-related configuration is not addressed to the address, determine not to use the HVAC-related configuration [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 (primary unit) over the second network 58; 0102, Fig. 1 — when a cool call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. air conditioning unit) may be activated to supply cooled air to one or more rooms and/or zones within the building or other structure via supply air ducts 10. The cooled air may be forced through supply air duct 10 by the blower or fan 22; 0381 — The MAC address and CRC code are unique identifiers that may be used by the web service 1550 to identify the HVAC controller 18 on the building's wireless network 1538; 0440, 0445 —  the user's remote device 62 may send a command to the HVAC controller 18, either directly or indirectly, to adjust the temperature 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu, Rowitch and Barton, by incorporating the above limitations, as taught by Barton.  
One of ordinary skill in the art would have been motivated to do this modification to utilize network addressing to actually control appropriate components of the HVAC system to control the comfort level in a structure, as suggested by Barton [0002, 0102-0109, Fig. 1, 0294, 0381].
Regarding claim 25, the combination of Liu, Rowitch and Barton teaches all the limitations of the base claims as outlined above.
Further, Liu teaches a secondary unit further configured to: 
receive a second command from a primary unit, the second command comprising an instruction to reply during a second time window [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device… For the slave devices which respond collided (i.e., the slave devices that returned their unique identification data at the same time)(not assigned an address), the master device repeats the above steps (first, second, etc.) until the response time of all the slave devices are collision-free; 0019 — the master device requests for the respective unique 
determine whether the primary unit has previously assigned the address to the secondary unit; in response to determining that the primary unit has not previously assigned the address to the secondary unit, determine to reply [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0028-0031, Figs. 1-2 — The master device 210 sequentially sends out request instructions having the column "Slave Address" in values of 2 to 255. Similarly, in FIG. 2B, when the master device 210 sends out the request instruction with the column "Slave Address" of "5", the slave devices 220B and 220D respond to the request instruction… the slave device 220C responds to the master device 210 when the master device 210 sends out the request instruction; 0073 — In step 350, as the addresses of the correctly responded slave devices are already set, the anti-collision function of these correctly responded slave devices can be disabled. Thus, when the master device needs to later perform the anti-collision operation (as step 320), the slave devices with correctly set addresses do not again return data — i.e. only secondary units/slaves that have not been previously assigned addresses respond]; and 

Further, Rowitch teaches determining a second time slot within the second time window [0006 — Various implementations of the invention include techniques for refreshing data that use pseudorandomly placed times for making refresh requests. In one example, a device designates a time period that is divided into a number of slots; 0021-0024, Fig. 3 — the randomization interval is divided into N slots; 0034-0035 — The pseudorandom time offset can be generated in any of a variety of ways… a uniform pseudorandom number generator provides the integer number R (described above) between 0 and 149. Since the number is pseudorandomly generated, according to a uniform distribution, the chance that it will fall in a given slot of the 150 slots  is approximately 1:150…  to provide substantially uniformly distributed refresh requests, the seeds provided to the random number generators of various devices should have negligible correlation from one device to another. One way to achieve negligible correlation… is to use the phones' Electronic Serial Numbers (ESNs) in generating the seeds; 0040 —  an MS connects to a PDE to get its first download of ephemeris, and the PDE (or other server in the network) calculates and provides the MS (secondary unit) with a pseudorandomly generated time offset; claim 11 — said 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu, Brindle and Barton, by incorporating the above limitations, as taught by Brindle.  

Regarding claim 26, the combination of Liu, Rowitch and Barton teaches all the limitations of the base claims as outlined above.
Further, Liu teaches that a secondary unit further configured to: 
receive a second command from a primary unit, the second command comprising an instruction to reply during a second time window [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device… For the slave devices which respond collided (i.e., the slave devices that returned their unique identification data at the same time)(not assigned an address), the master device repeats the above steps (first, second, etc.) until the response time of all the slave devices are collision-free; 0019 — the master device requests for the respective unique identification data of all the slave devices. The slave devices return their unique identification data within a predetermined period designated by the master device… For the slave devices whose response time collides (i.e., the slave devices returns their unique identification data at the same time point), the master device repeats the above steps until the response time of all the slave devices does not collide; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, the master device 210 designates a predetermined period, within which the slave devices 220B and 220 may randomly return their unique identification data to the master device 210]; 

Regarding claim 27, the combination of Liu, Rowitch and Barton teaches all the limitations of the base claims as outlined above.
Further, Liu teaches that a unique unit number is the secondary unit's serial number [0025 — the unique identification data is a combination of a model number and a serial number of the slave device. In an alternative embodiment, the unique identification data may be a serial number and a checksum (cyclic redundancy check, CRC). In yet another embodiment, data sufficient for the master device to identify the slave device may also serve as the unique identification data; 0063 — the unique identification data is a combination of a serial number and a checksum, or a combination of a model number and a serial number of the slave device; 0091 — slave devices may be machines containing a model number and a serial number].
Regarding claim 28, the combination of Liu, Rowitch and Barton teaches all the limitations of the base claims as outlined above.
Further, Liu teaches that a communication time period is based at least in part on a number of secondary units configured to communicate with the primary unit via a network [0009-0011 — 
Further, Rowitch teaches received instructions for selecting the time slot within the time window are based at least in part on a number associated with secondary units configured to communicate with the primary unit via a network [0006 — Various implementations of the invention include techniques for refreshing data that use pseudorandomly placed times for making refresh requests. In one example, a device designates a time period that is divided into a number of slots; 0021-0024, Fig. 3 — the randomization interval is divided into N slots; 0034-0035 — The pseudorandom time offset can be generated in any of a variety of ways… a uniform pseudorandom number generator provides the integer number R (described above) between 0 and 149. Since the number is pseudorandomly generated, according to a uniform distribution, the chance that it will fall in a given slot of the 150 slots  is approximately 1:150…  to provide substantially uniformly distributed refresh requests, the seeds provided to the random number generators of various devices should have negligible correlation from one device to another. One 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu, Rowitch and Barton, by incorporating the above limitations, as taught by Rowitch.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid overloading the system and to minimize collisions, as suggested by Rowitch [0005-0006, 0035, 0040].  
Claim(s) 29-30 and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Brindle U.S. Patent Publication No. 20100070666 (hereinafter Brindle) and further in view of Rowitch.
Regarding claim 29, Liu teaches controller for a secondary unit of a system [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0019 — the master device requests for the respective unique identification data of all the slave devices (secondary units). The slave devices return their unique identification data within a predetermined period designated by the master device; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, 
an interface [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0019 — the master device requests for the respective unique identification data of all the slave devices (secondary units). The slave devices return their unique identification data within a predetermined period designated by the master device; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, the master device 210 designates a predetermined period, within which the slave devices 220B and 220 may randomly return their unique identification data to the master device 210; 0091 — the master device and the slave devices may communicate through an RS-485 communication interface (implies a controller for the RS-485 communication interface)], the interface configured to: 
receive a first command from a primary unit, the first command comprising an instruction to reply during a time window [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0019 — the master device requests for the respective unique identification data of all the slave devices. The slave devices return their unique identification data within a predetermined period designated by the master device; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B 
the interface further configured to: 
determine whether the primary unit has previously assigned an address to the secondary unit; in response to determining that the primary unit has not previously assigned the address to the secondary unit, determine to reply [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0028-0031, Figs. 1-2 — The master device 210 sequentially sends out request instructions having the column "Slave Address" in values of 2 to 255. Similarly, in FIG. 2B, when the master device 210 sends out the request instruction with the column "Slave Address" of "5", the slave devices 220B and 220D respond to the request instruction… the slave device 220C responds to the master device 210 when the master device 210 sends out the request instruction; 0073 — In step 350, as the addresses of the correctly responded slave devices are already set, the anti-collision function of these correctly responded slave devices can be disabled. Thus, when the master device needs to later perform the anti-collision operation (as step 320), the slave devices with correctly set addresses do not again return data — i.e. only secondary units/slaves that have not been previously assigned addresses respond];
send a reply communication to the primary unit within the determined time window, the reply communication indicating the unique unit number of the secondary unit [0009-0011 — All the slave devices return their unique identification data to the master device according to a 
But Liu fails to clearly specify a secondary unit for use in a heating ventilation and air conditioning (HVAC) system, the secondary unit comprising processing circuitry and an interface, the processing circuitry configured to determine a time slot within the time window, the time slot determined based a random selection of a number (N) from a pool of numbers, wherein a unique unit number of the secondary unit is used as a seed value for the random selection; and sending a communication to the primary unit within the determined time slot.
However, Brindle teaches a secondary unit for use in a heating ventilation and air conditioning (HVAC) system [0023 — the invention, the environmental devices may include any one or more of a temperature sensor, humidity sensor, thermostat, HVAC controller, etc.; 0082, Fig. 8 — the invention is implemented in an environmental control system, such as a heating, ventilation and air conditioning (HVAC) system…  These and/or other devices (nodes) (secondary units) can communicate with a controller 808, which processes messages from the other devices for purposes of the HVAC functionality] the secondary unit comprising processing circuitry and an interface [0066, Fig. 4 — representative node 400 illustrates representative message receiving and transmitting functions in accordance with embodiments of the invention. The embodiment of FIG. 4 depicts a processor 404, which may include one or more processing units (e.g. single processor unit, co-processors, master/slave processors, etc.)… discrete circuitry may replace any 
Liu and Brindle are analogous art.  They relate to network communication systems, including configuring addressing for such systems.  Further, Brindle relates to HVAC systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by Liu, by incorporating the above limitations, as taught by Brindle.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid collisions among communicants while providing an efficient manner of timing node (secondary unit) access to a shared communication medium, as suggested by Brindle [0003, 0039-0040].  In addition, it would have been obvious to combine the known network communication system of Liu with the HVAC system of Brindle to achieve the predictable result of a networked HVAC system with automated address assignment able to avoid collisions among communicants; and to simply substitute the known processor circuitry of Brindle for the generic control system of Liu to achieve the predictable result of a flexible programmable node/secondary unit.
But the combination of Liu and Brindle fails to clearly specify the time slot determined based a random selection of a number (N) from a pool of numbers, wherein a unique unit number of the secondary unit is used as a seed value for the random selection.
However, Rowitch teaches the time slot determined based a random selection of a number (N) from a pool of numbers, wherein a unique unit number of the secondary unit is used as a seed 
Liu, Brindle and Rowitch are analogous art.  They relate to network communication systems, including configuring such systems. Further, Brindle relates to HVAC systems and Liu, Brindle and Rowitch are pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu and Brindle, by incorporating the above limitations, as taught by Rowitch.  

Regarding claim 30, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu teaches the interface [0091 — the master device and the slave devices may communicate through an RS-485 communication interface] is further configured to: 
receive an assignment communication from the primary unit, the assignment communication indicating the address that the primary unit has assigned to the secondary unit based at least in part on the unique unit number indicated in the reply communication [0037-0040, Table 4, Figs. 1-2 — the master device sends an address setting instruction for setting the addresses of the address-collided slave devices. According to the obtained unique identification data, the master device determines how to set the addresses to the address-collided slave devices… The new address designated by the master device is filled in the column "New Address" (Table 4)]; and 
save the address that the primary unit has assigned to the secondary unit [0049, Fig. 2 — the collision address group includes the address 5 (stored in the slave devices 220B and 220D; 0083 — master device is capable of communicating with each of the slave devices according to an address stored in each of the slave devices (secondary unit)].
Further, Brindle teaches processing circuitry [0066, Fig. 4 — representative node 400 illustrates representative message receiving and transmitting functions in accordance with embodiments of the invention. The embodiment of FIG. 4 depicts a processor 404, which may include one or 
Therefore it would have been obvious to simply substitute the known processor circuitry of Brindle for the generic control system of Liu to achieve the predictable result of a flexible programmable node/secondary unit.
Regarding claim 33, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu teaches that an interface [0091 — the master device and the slave devices may communicate through an RS-485 communication interface (implies a controller for the RS-485 communication interface)] is further configured to: 
receive a second command from a primary unit, the second command comprising an instruction to reply during a second time window [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device… For the slave devices which respond collided (i.e., the slave devices that returned their unique identification data at the same time)(not assigned an address), the master device repeats the above steps (first, second, etc.) until the response time of all the slave devices are collision-free; 0019 — the master device requests for the respective unique identification data of all the slave devices. The slave devices return their unique identification data within a predetermined period designated by the master device… For the slave devices whose response time collides (i.e., the slave devices returns their unique identification data at the same time point), the master device repeats the above steps until the response time of all the 
determine whether the primary unit has previously assigned the address to the secondary unit; in response to determining that the primary unit has not previously assigned the address to the secondary unit, determine to reply [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0028-0031, Figs. 1-2 — The master device 210 sequentially sends out request instructions having the column "Slave Address" in values of 2 to 255. Similarly, in FIG. 2B, when the master device 210 sends out the request instruction with the column "Slave Address" of "5", the slave devices 220B and 220D respond to the request instruction… the slave device 220C responds to the master device 210 when the master device 210 sends out the request instruction; 0073 — In step 350, as the addresses of the correctly responded slave devices are already set, the anti-collision function of these correctly responded slave devices can be disabled. Thus, when the master device needs to later perform the anti-collision operation (as step 320), the slave devices with correctly set addresses do not again return data — i.e. only secondary units/slaves that have not been previously assigned addresses respond]; and 
send a second reply communication to the primary unit within the determined second time window, the second reply communication indicating the unique unit number of the secondary unit [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 
Further, Brindle teaches processing circuitry [0066, Fig. 4 — representative node 400 illustrates representative message receiving and transmitting functions in accordance with embodiments of the invention. The embodiment of FIG. 4 depicts a processor 404, which may include one or more processing units (e.g. single processor unit, co-processors, master/slave processors, etc.)… discrete circuitry may replace any one or more of the processing functions described in connection with FIG. 4; 0068-0071, Fig. 4 — receiver 406 and transmitter 432 (interface)] to determine a second time slot within the second time window, the second time slot determined based on the unique unit number of the secondary unit [0045-0046, Fig. 1 —  there are sixteen nodes 102 in the system 100, labeled NODE-0 102A through NODE-15 102X as shown in FIG. 1B. Like reference numbers to those in FIG. 1A are used where applicable. In the example of FIG. 1B, each node or device is assigned a unique 4-bit address; 0050, Figs. 2, 5 — Each bus device or "node" (secondary unit) is assigned a time slot relative to a time reference, shown in FIG. 2 as the start 210 of time slot period 211 (time window). Each node waits until its time slot to signal the bus. In the illustrated embodiment, it is assumed that each node is assigned a time slot in an order that corresponds to the order of its address relative to other nodes. Thus, NODE-0 is allowed to signal the bus during time slot-0 212A, NODE-1 is allowed to signal the bus during time slot-1 214, NODE-2 is allowed to signal the bus during time slot-2 216]; and in response to the determining sending a communication to the primary unit within the determined 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu and Brindle, by incorporating the above limitations, as taught by Brindle.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid collisions among communicants while providing an efficient manner of timing node (secondary unit) access to a shared communication medium, as suggested by Brindle [0003, 0039-0040], using known control processor circuitry.  
Regarding claim 34, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu that an interface [0091 — the master device and the slave devices may communicate through an RS-485 communication interface (implies a controller for the RS-485 communication interface)] is further configured to: receive a second command from a primary unit, the second command comprising an instruction to reply during a second time window [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device… For the slave devices which respond collided (i.e., the slave devices that returned their unique identification data at the same time)(not assigned an address), the master device repeats the above steps (first, second, etc.) until the response time of all the slave devices are collision-free; 0019 — the master device requests for the respective unique identification data of all the slave devices. The slave devices return their unique identification data within a predetermined period designated by the master device… For the slave devices whose response time collides (i.e., the slave devices returns their unique identification data at the same time point), the master device repeats the above steps until the response time of all the slave devices does not collide; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, the master device 210 designates a predetermined period, within which the slave devices 220B and 220 may randomly return their unique identification data to the master device 210]; 
determine whether the primary unit has previously assigned the address to the secondary unit; in response to determining that the primary unit has previously assigned the address to the secondary unit, determine not to reply to the second command [0073 — In step 350, as the 
Further, Brindle teaches processing circuitry [0066, Fig. 4 — representative node 400 illustrates representative message receiving and transmitting functions in accordance with embodiments of the invention. The embodiment of FIG. 4 depicts a processor 404, which may include one or more processing units (e.g. single processor unit, co-processors, master/slave processors, etc.) … discrete circuitry may replace any one or more of the processing functions described in connection with FIG. 4; 0068-0071, Fig. 4 — receiver 406 and transmitter 432 (interface)].
Therefore it would have been obvious to simply substitute the known processor circuitry of Brindle for the generic control system of Liu to achieve the predictable result of a flexible programmable node/secondary unit.
Regarding claim 35, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu teaches that a unique unit number is the secondary unit's serial number [0025 — the unique identification data is a combination of a model number and a serial number of the slave device. In an alternative embodiment, the unique identification data may be a serial number and a checksum (cyclic redundancy check, CRC). In yet another embodiment, data sufficient for the master device to identify the slave device may also serve as the unique identification data; 0063 — the unique identification data is a combination of a serial number and a checksum, or a 
Regarding claim 36, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu teaches the pool of numbers from which the number (N) is selected is based at least in part on a number of secondary units configured to communicate with the primary unit via a network [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0019 — the master device requests for the respective unique identification data of all the slave devices. The slave devices return their unique identification data within a predetermined period designated by the master device; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, the master device 210 designates a predetermined period, within which the slave devices 220B and 220 may randomly return their unique identification data to the master device 210; 0066 — The predetermined period designated by the master device is filled in the column "Preset Data LoByte". An initial predetermined period may be set to (0.about.n-1)*20 ms, where n is a natural number and is preferably greater than the number of the slave devices (number of secondary units)].
Regarding claim 37, Liu teaches logic that, when executed by a secondary unit of a system [0091 — the master device and the slave devices may communicate through an RS-485 communication interface - implies logic, a property of RS-485 interfaces, see Soltero et al. ‘RS-
receiving a first command from a primary unit, the first command comprising an instruction to reply during a time window [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0019 — the master device requests for the respective unique identification data of all the slave devices. The slave devices return their unique identification data within a predetermined period designated by the master device; 0031, Figs. 1-2 — the master device 210 sends an anti-collision instruction to the slave devices address-collided 220B and 220D. In the anti-collision instruction, the master device 210 designates a predetermined period, within which the slave devices 220B and 220 may randomly return their unique identification data to the master device 210]; 
determining whether the primary unit has previously assigned an address to the secondary unit; in response to determining that the primary unit has not previously assigned the address to the secondary unit, determine to reply [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0028-0031, Figs. 1-2 — The master device 210 sequentially sends out request instructions having the column "Slave Address" in values of 2 to 255. Similarly, in FIG. 2B, when the master device 210 sends out the request instruction with the column "Slave Address" of "5", the slave devices 220B and 220D respond to the request instruction… the slave device 220C responds to the master device 210 when the master device 210 sends out the request instruction; 0073 — In step 350, as the addresses of the correctly responded slave devices are already set, the anti-collision function of these correctly responded 
and 
sending a reply communication to the primary unit within the determined time window, the reply communication indicating the unique unit number of the secondary unit [0009-0011 — All the slave devices return their unique identification data to the master device according to a predetermined period (time window) designated by the master device; 0028-0031, Figs. 1-2 — The master device 210 sequentially sends out request instructions having the column "Slave Address" in values of 2 to 255. Similarly, in FIG. 2B, when the master device 210 sends out the request instruction with the column "Slave Address" of "5", the slave devices 220B and 220D respond to the request instruction… the slave device 220C responds to the master device 210 when the master device 210 sends out the request instruction].
But Liu fails to clearly specify a non-transitory computer readable medium comprising logic that, when executed by processing circuitry of a secondary unit of a heating ventilation and air conditioning (HVAC) system, is configured to cause the secondary unit to perform steps, determining a time slot within the time window, the time slot determined based  on an initial wait time (X), a number (N) determined using a unique unit number of the secondary unit, and a scaling factor (K) applied to the number (N); and sending a communication to the primary unit within the determined time slot.

Liu and Brindle are analogous art.  They relate to network communication systems, including configuring addressing for such systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by Liu, by incorporating the above limitations, as taught by Brindle.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid collisions among communicants while providing an efficient manner of timing node 
But the combination of Liu and Brindle fails to clearly specify the time slot determined based on an initial wait time (X), a number (N) determined using a unique unit number of the secondary unit, and a scaling factor (K) applied to the number (N).
However, Rowitch teaches the time slot determined based on an initial wait time (X), a number (N) determined using a unique unit number of the secondary unit, and a scaling factor (K) applied to the number (N) [0019-0024, Figs. 2-3 — A randomization interval, a T-second period, used by the mobile station 110 begins at (TEEE+P) seconds and ends at (TEEE+P+T) seconds. P is a time period added to ensure that the position determination entity 202 has enough time to receive a new ephemeris…. The slot for the mobile station 110 begins at (TEEE+P+R*S) seconds and ends at (TEEE+P+R*S) seconds+S seconds, where S is the duration of the slot… the randomization interval is divided into N slots; 0034-0035 — The pseudorandom time offset can be generated in any of a variety of ways… a uniform pseudorandom number generator provides the integer number R (described above) between 0 and 149. Since the number is pseudorandomly generated, according to a uniform distribution, the chance that it will fall in a given slot of the 150 slots is approximately 1:150…  to provide substantially uniformly distributed refresh requests, the seeds provided to the random number generators of various 
Liu, Brindle and Rowitch are analogous art.  They relate to network communication systems, including configuring such systems. Further, Brindle relates to HVAC systems and Liu, Brindle and Rowitch are pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu and Brindle, by incorporating the above limitations, as taught by Rowitch.  
Regarding claim 38, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu teaches logic that, when executed by a secondary unit of a system [0091 — the master device and the slave devices may communicate through an RS-485 communication interface - implies logic, a property of RS-485 interfaces, see Soltero], is configured to cause the secondary unit to perform steps comprising: 

saving the address that the primary unit has assigned to the secondary unit [0049, Fig. 2 — the collision address group includes the address 5 (stored in the slave devices 220B and 220D; 0083 — master device is capable of communicating with each of the slave devices according to an address stored in each of the slave devices (secondary unit)].
Further, Brindle teaches a non-transitory computer readable medium comprising logic that, when executed by processing circuitry of a secondary unit [0018 — a programmed processing arrangement; 0022 —  Each of the environmental devices includes circuitry and/or a programmed processing device(s) (i.e. the programmed device stores a computer readable program/logic); 0066, Fig. 4 — representative node 400  illustrates representative message receiving and transmitting functions in accordance with embodiments of the invention. The embodiment of FIG. 4 depicts a processor 404, which may include one or more processing units (e.g. single processor unit, co-processors, master/slave processors, etc.)… discrete circuitry may replace any one or more of the processing functions described in connection with FIG. 4; 0068-0071, Fig. 4 — receiver 406 and transmitter 432 (interface)] of a heating ventilation and air conditioning (HVAC) system [0023 — the invention, the environmental devices may include any one or more of a temperature sensor, humidity sensor, thermostat, HVAC controller, etc.; 
Therefore it would have been obvious to combine the known network communication system of Liu with the HVAC system of Brindle to achieve the predictable result of a networked HVAC system with automated address assignment able to avoid collisions among communicants; and to simply substitute the known processor circuitry including non-transitory program logic of Brindle for the generic control system of Liu, Brindle and Rowitch to achieve the predictable result of a flexible but stable programmable node/secondary unit.
Claim(s) 31-32 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu, Brindle and Rowitch in view of Barton.
Regarding claim 31, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu teaches the interface [0091 — the master device and the slave devices may communicate through an RS-485 communication interface (implies a controller for the RS-485 communication interface)] is further configured to: 
receive a configuration from the primary unit; determine whether the configuration received from the primary unit is addressed to the address that the primary unit has assigned to the secondary unit; and in response to determining that the configuration is addressed to the address 
But the combination of Liu, Brindle and Rowitch fails to clearly specify that an interface is further configured to: receive an HVAC-related configuration from the primary unit and processing circuitry is configured to determine that the HVAC-related configuration is addressed to the address, and in response to the determining use the HVAC-related configuration to perform an HVAC-related operation.
However, Barton teaches an interface [0113, Fig. 3 — communication block 60] further configured to: receive an HVAC-related configuration from the primary unit [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, 
processing circuitry [0113, Fig. 3 — processor 64] configured20process to determine that the HVAC-related configuration is addressed to the address, and in response to the determining use the HVAC-related configuration to perform an HVAC-related operation [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 (primary unit) over the second network 58; 0102, Fig. 1 — when a cool call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. air conditioning unit) may be activated to supply cooled air to one or more rooms and/or zones within the building or other structure via supply air ducts 10. The cooled air may be forced through supply air duct 10 by the blower or fan 22].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu, Brindle and Rowitch, by incorporating the above limitations, as taught by Barton.  
One of ordinary skill in the art would have been motivated to do this modification to utilize network addressing to appropriately control the HVAC system to control the comfort level in a structure, as suggested by Barton [0002, 0102-0109, Fig. 1, 0294, 0381], using known control processor circuitry.
Regarding claim 32, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above.
Further, Liu teaches the interface [0091 — the master device and the slave devices may communicate through an RS-485 communication interface (implies a controller for the RS-485 communication interface)] is further configured to: 
receive a configuration from the primary unit; determine whether the configuration received from the primary unit is addressed to the address that the primary unit has assigned to the secondary unit; and in response to determining that the configuration is addressed to the address that the primary unit has assigned to the secondary unit, use the configuration [0031, Figs. 1-2 — 
But the combination of Liu, Brindle and Rowitch fails to clearly specify that an interface is further configured to: receive an HVAC-related configuration from the primary unit and processing circuitry is configured to determine that the HVAC-related configuration is addressed to the address, and in response to the determining not use the HVAC-related configuration to perform an HVAC-related operation.
However, Barton teaches an interface [0113, Fig. 3 — communication block 60] further configured to: receive an HVAC-related configuration from the primary unit [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the 
20in response to determining that the HVAC-related configuration is not addressed to the address, not use the HVAC-related configuration to perform an HVAC-related operation [0109, Figs. 1-2 — HVAC controller 18 may be programmed to communicate over the second network 58 with an external web service hosted by one or more external web server 66… HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services sometimes including software updates from the external web service over the second network 58… HVAC controller 18 (secondary unit) may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 (primary unit) over the second network 58; 0102, Fig. 1 — when a cool call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. air conditioning unit) may be activated to supply cooled air to one or more rooms and/or zones within the building or other structure via supply air ducts 10. The cooled air may be forced through supply air duct 10 by the blower or fan 22; 0440, 0445 — the user's remote device 62 may send a command to the HVAC controller 18, either directly or indirectly, to adjust the temperature setpoint in accordance with the user's selected setting (only identified HVAC controller 18 responds – devices with different MAC addresses do not use the HVAC-related 
Liu, Brindle, Rowitch and Barton are analogous art.  They relate to network communication systems, including configuring addressing for such systems [Barton, 0381].  Further, Barton relates to HVAC systems and Liu, Rowitch, Brindle and Barton are pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above network communication system and method, as taught by the combination of Liu, Brindle and Rowitch, by incorporating the above limitations, as taught by Barton.  
One of ordinary skill in the art would have been motivated to do this modification to utilize network addressing to appropriately control the HVAC system to control the comfort level in a structure, as suggested by Barton [0002, 0102-0109, Fig. 1, 0294, 0381], using known control processor circuitry.
Regarding claim 39, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 31.
Regarding claim 40, the combination of Liu, Brindle and Rowitch teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 32.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119